DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the RCE application filed 07/14/2020.
Claims 1-3, 6-13, and 15-22 have been amended, claims 4 and 14 have been canceled, and no claims have been added.
In light of applicant’s amendment, previous claim rejections under 35 USC 102 and 35 USC 103 have been withdrawn.
Claims 1-3, 5-13, and 15-22 are pending with claims 1, 11, and 19 as independent claims.
This action is made Non-Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-13, and 15-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Thompson (GB 2536565 A) in view of Fonte et al. (US 2015/0154322, pub. 06/04/2015, hereinafter as Fonte) in view of Haitani et al. (US 2017/0270620, filed 06/26/2014, hereinafter as Haitani)

As per claim 1, a computer-implemented method comprising:
receiving, by an online system, social information comprising information describing a user, the social (Thompson page 6, In 8: "The platform 2 also includes at least one database 6 containing: physical media for storing data and a processor for the processing of these (the database server) [and] software applications (i.e. a database management system) for the creation, manipulation, management and efficient querying of data stored in the physical media." Thompson page 6, In 22: "Through the software's database management system (DBMS), the data 8 stored in the database 6 can be invoked remotely by a server and/or from a client connected to said database via the Internet, in order to permit the processing of said data." Thompson page 8, In 12 and page 9, ln 3-7: "[T]he artificial intelligence software module 10 ... supports the consumer around product design and style choices ... [Customer] preference information are collected automatically based on a detailed history of shopping/web browsing behavior and/or are derived from one or more preferred products (content filtering), from physical features and/or from other know lifestyle/social characteristics [viz. user profile].") and information describing one or more other users connected to the user via the online system (Thompson page 8, In 21: "[T]he information 12 ... provided in input to the module of artificial intelligence software 10 includes ... information 16 related to . .. other users while browsing the platform 2 or on other websites ..." Thompson page 9, In 9: "[The] information 16... can be collected in various traditional ways, such as ... [from] social media data." Thompson page 22, In 1: "[Recommendations 32 ... can ... be based on similar preferences from other users ...");
receiving information describing a customizable physical object, the customizable physical object comprising a plurality of customizable components, wherein each customizable component is associated with a plurality of values (Thompson page 6, In 14: “In the central database 6 ... are stored data 8 corresponding to all the possible types [viz. plurality of values]... of the individual components [viz. customizable features] which, when combined, define the product intended to be physically realized . . . [I]n the case in which the product to be produced is a pair of glasses, the database contains data relating to the shape, size, color, material, finishing . . . lenses, etc.” Thompson page 14, ln. 22-23: “variations 33 mainly concern aspects such as the geometric shape, the size, the color and the material of each component”” Ex.: the data relating to the color may be interpreted as the claimed plurality of values associated with each component.) 
Thompson discloses, page 9, In 17: "[I]nside the artificial intelligence module 10, the abovementioned information 14 and/or 16 [viz. social information] are connected with the aesthetic design categories 13 in which the data 8 relating to all possible variants of the individual components of the virtual product, are divided." Thompson page 14, In 17: "[T]he product-configuration software module software 60 works closely with the artificial intelligence software 10 so that, during the selection and creation of the virtual product, variations 33 are suggested and recommended specifically for each user on the basis of the information processed and managed by artificial intelligence module 10." Thompson page 15, In 17: "One or only a few variations 33 of the individual components are displayed and suggested to the user. . . Alternatively, more variations 33 of components are displayed . . . [T]he user is presented a matrix of products, linked Here, components/values/features with displayed variations correspond to components/values/features a user/customer is likely to be interested in customizing. The presented variations resulted from associating social information with aesthetic design categories may be based on the social information describing the user. Yet, Thompson does not expressly disclose for each of the plurality of customizable components of the customizable physical object: determining, based on the social information, a score indicative of a likelihood of the user being interested in customizing the customizable component of the customizable physical object. However, Fonte, in an analogous art, discloses in ([0053, 0192-0197 and 0298] “if a user's posts on a blog or social website are analyzed, it may become apparent that `red` is a color they mention far more frequently than other colors or that they wear dark formal clothing most frequently in their images, which could be used to inform the computer system about the user's color or style preference…the computer system would have a training database of EX.: the system may predict user preferences and rank and/or score the user preferences for customizing a product parts/components for a product such as an eyewear. The user may probably personalize the eyewear product because his/her favorite colors, styles, material, sizes, etc. are recommended for customizing the eyewear product.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thompson with the teaching of Fonte because the system of Fonte would “allow greater and more personalized customization of lenses and frames, more accurate modeling and preview, more automated or assisted eyewear selection and customization, more detailed measurements, and methods to produce customized eyewear efficiently and economically to fulfill users' orders.” Fonte background).
expressly disclose determining, using a trained machine learning model and based on the social information a score of each of the plurality of values of the customizable component indicative of a likelihood of the user being interested in customizing the customizable component according to the value. However, Haitani, in an analogous art, discloses (Haitani [0012, 0015-0019, 0026, 0029, 0044-0045, and 0104] “A color preference indication, such as a preference score and/or ranking, may be generated based at least in part on the frequency of a given color palette, color name, or other color identifier occurs with respect to the social networking data. The generated color preference indication(s) may be stored in association with the user's account. Thus, a user's color preferences may be determined based on images and from the user's social network… For each affiliated color in the list, a weight can be assigned based on the ranking, rating, and/or number of votes the containing palette has received. The list of affiliated colors can be sorted Ex.: In Haitani, the values may be colors such that each color may be scored and ranked).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thompson with the teaching of Haitani such that “users are able to efficiently view and purchase a wide variety of items over computer networks. In many scenarios, a particular network resource, such as a commerce network site, can present items (e.g., goods and/or services) associated with different colors. The items may be depicted in photographs or other images presented via the network site. Users of such commerce network sites and other network sites may have certain color preferences.” Haitani [Background]).
Thompson further discloses selecting a subset of the plurality of customizable components to display to the user for customization, the selection based on the scores indicative of likelihoods of the user being interested in customizing the plurality of customizable components; (Thompson discloses in [pages 15, 17 and 24-30] “variations 33 mainly concern aspects such as the geometric shape, the size, the color and the material of each component…said variations 33 are selected by the artificial intelligence module 10 using information 14 related to the preferences and/or 20 information 16 related to user behavior… recommendations 32 consist of a selection/extraction of some specific variations 33 among all the possible variations of the individual components which are loaded within database 6 and which, once joined together, define different variants of the modular virtual product…starting from an initial version of said virtual product (42), the user can interactively and cyclically choose, by a means of an input pointing device (84) connected with said EX.: The recommended specific variations among all the possible variations are interpreted as  selecting the subset of compatible components to display to the user for customization. In other words, the standard or zero version of the product may has components may be changed by variants suggested/recommended by the system, wherein each variant may represent a subset of the customizable component). Yet, Thompson does not expressly disclose that the recommended specific variations are selected based on the scores indicating a likelihood of the user being interested in customizing the components. However, as discussed above, Fonte, in an analogous art, discloses in ([0053, 0192-0197 and 0298] “if a user's posts on a blog or social website are analyzed, it may become apparent that `red` is a color they mention far more frequently than other colors or that they wear dark formal clothing most frequently in their images, which could be used to inform the computer system about the user's color or style preference…the computer system would have a training database of preferences associated with the various features. These preferences include but are not limited to: Eyewear style, Eyewear material, Eyewear shape, Eyewear color, Eyewear finish, Eyewear size including local size adjustments, including overall size and custom local adjustments such as width, thickness… and Lens size… The system and method include training machine learning classifiers to predict the preference of a user based on EX.: the system may predict user preferences and rank and/or score the user preferences for customizing a product parts/components for a product such as an eyewear. The user may probably personalize the eyewear product because his/her favorite colors, styles, material, sizes, etc. are recommended for customizing the eyewear product.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thompson with the teaching of Fonte because the system of Fonte would “allow greater and more personalized customization of lenses and frames, more accurate modeling and preview, more automated or assisted eyewear selection and customization, more detailed measurements, and methods to produce customized eyewear efficiently and economically to fulfill users' orders.” Fonte background).
generating a content item displaying the customizable physical object and an indicative user interface displaying the plurality of values for each customizable component in the subset of plurality of customizable components, the plurality of values being displayed in order of scores indicative of likelihood of the user being interested in customizing the customizable component according to the values, such that each of the selected subset of customizable components is customizable according to the plurality of values for the customizable component; (Thompson, page 26, claim 1: “starting from an initial version of said virtual product (42), the user can interactively and cyclically choose, by a means of an input pointing device (84) connected with said electronic visual display (82), at least one of said variations (33) that has been selected and suggested by said software module of artificial intelligence (10) and that is displayed within said graphical user interface, until reaching a final version of said virtual product (42) that is ideal for the user and that corresponds to the one intended to be physically realized by said associated manufacturing and/or assembly process…some systems allow the user to customize the product by changing the color of some of its parts (see e.g., www.nikeid.com for shoes or www.oakley.com/enlcustom for eyewear)”. Thompson in page 31, claim 16: “characterized in that the variations (33) of the components, selected by the artificial intelligence software module (10), are displayed within the graphical user interface as a matrix of virtual products presenting one or more of said variations (33).” EX.: It appears that variants 33 of Thompson may be modified by the teaching of Haitani such that the variants 33 may be scored/ranked color values that may be presented/displayed in a matrix such that different components of the virtual product may be customized by using color variants, which includes changing colors for different parts/components of the virtual product. Therefore, the combination of Thompson, Fonte, and Haitani teach that a user interested in customizing a virtual product may customize different parts/components of the virtual product with different color values such that each color value may be recommended/ranked/scored to the user based on preferences of the user, wherein the product may a pair of eye-classes, a pair of shoes, etc.) and
sending, to a client device, the content item for display (Thompson page 17, In 10: "The computer-implemented platform 2 comprises an interface 80, for example, the one of a client device, through which the user interacts, monitors and controls the above-mentioned software modules"; Thompson page 13, In 1: "Within platform 2, a module 40 is also provided for the display of virtual product 42 .. Thompson page 15, In 16: "[l]nside the graphical user interface of the electronic visual display 82, only one or few variations 33 of the individual components are displayed and suggested to the user as variants [viz. displaying the configured customizable object]..." Thompson page 20, In 4: "[T]he ... starting version ... of the virtual product 5 ... can be identified by the module of artificial intelligence 10.").

As per claim 2, the rejection of the computer-implemented method of claim 1 is incorporated and further, further comprising: configuring an interactive user interface for further customizing the customizable physical object, the interactive user interface comprising the generated content item and one or more widgets, each widget for customizing a customizable component of the customizable physical object; and sending the configured interactive user interface for display via the client device (Thompson page 15, In 16: "[I]nside the graphical user interface of the electronic visual display 82, only one or few variations 33 of the individual components are displayed and suggested to the user as variants for the . . . product. . . Alternatively, more variations 33 of the components are displayed inside the graphical user interface; 

As per claim 3, the rejection of the computer-implemented method of claim 2 is incorporated and further, further comprising: sending to the client device, data for, displaying one or more options to further customize the physical object, the one or more options selected based on the social information (Thompson page 22, In 1: "[Recommendations 32 consist of a selection extraction of some specific variations 33 among all the possible variations of the individual components which are loaded within database 6 and which, once joined together, define different variants of the modular virtual product. In particular, this can be based on the properties of an entire eyewear piece, or the separate components, when users [sic] has indicated preferences. Moreover, it can also be based on similar preferences from other users and/or on a 

As per claim 7, the rejection of the computer-implemented method of claim 2 is incorporated and further, wherein a customizable component is associated with a plurality of values, the method comprising: ranking the plurality of values based on a likelihood of the user being interested in the customizable physical object with the customizable component having the value; and configuring the widget to display the plurality of values based on the ranking (Thompson page 15, In 16: "[l]nside the graphical user interface of the electronic visual display 82, only one or few variations 33 of the individual components are displayed and suggested to the user as variants for the . . . product. . . Alternatively, more variations 33 of the components are displayed inside the graphical user interface; advantageously, the user is presented a matrix of products, linked to suggestions from system, where each variation belong to the same aesthetic design category 13." (emphasis supplied). Thompson page 21, In 13: "During the creation of the product 31, within the graphical user interface of the electronic visual display 82, are presented and suggested to the user only (some) 

As per claim 8, the rejection of the computer-implemented method of claim 7 is incorporated and further, wherein configuring the widget to display the plurality of values based on the ranking comprises: selecting a subset of the plurality of feature values and configuring the widget to display the subset of the plurality of values (Thompson page 15, In 16: "[l]nside the graphical user interface of the electronic visual display 82, only one or few [viz. subset] variations 33 of the individual components are displayed and suggested [viz. via a widget] to the user as variants for the . . . product. . .").

As per claim 9, the rejection of the computer-implemented method of claim 7 is incorporated and further, wherein configuring the widget to display the plurality of values based on the ranking comprises: configuring the widget to display at least a subset of the plurality of values in an order determined based on the ranking (Thompson page 15, In 16: "[l]nside the graphical user interface of the electronic visual display 82, only one or few [viz. subset] variations 33 of the individual components are displayed and suggested to the user as variants for the . . . product. . . Alternatively, more variations 33 of the components are displayed inside the graphical user interface; advantageously, the user is presented a matrix of products, linked to suggestions from system, where each variation belong to the same aesthetic design category 13." A person having ordinary skill in the art reading Thompson would infer that a set of recommendations obtained from an artificial intelligence module and presented in a matrix would present higher likelihood suggestions (higher ranked suggestions) more prominently than lower likelihood suggestions (lower ranked suggestions). M.P.E.P. §§ 2144.01 and 2112 (first paragraph).).

As per claim 10, the rejection of the computer-implemented method of claim 1 is incorporated and further, wherein the trained machine learning model determines a score for each of the values using user information from profile data, and the user information comprising one or more of the user’s life stage, occupation, or ethnicity (Thompson page 9, In 3: "[T]he information 14 relating to preferences include . . . personal aspects, demographic, geographic or other information linked to social networks to which the user is connected." Demographic information includes at least one of life stage, occupation, or ethnicity.).

a system comprising: a processor; and a non-transitory computer-readable memory comprising instructions that when executed by the processor (Thompson page 1, In 3: "[Invention relates to a computer implemented platform for the creation and display of a variable virtual product [viz. method] that is intended to be realized as a physical product by an associated manufacturing and/or assembly process.") cause:
receiving, by an online system (Thompson page 6, In 8: "The platform 2 also includes at least one database 6 containing: physical media for storing data and a processor for the processing of these (the database server) [and] software applications (i.e. a database management system) for the creation, manipulation, management and efficient querying of data stored in the physical media." Thompson page 6, In 22: "Through the software's database management system (DBMS), the data 8 stored in the database 6 can be invoked remotely by a server and/or from a client connected to said database via the Internet, in order to permit the processing of said data."), social information comprising information describing a user (Thompson page 8, In 12: "[T]he artificial intelligence software module 10 . . . supports the consumer around product design and style choices . . . [Customer] preference information are collected automatically based on a detailed history of shopping/web browsing behavior and/or are derived from one or more preferred products (content filtering), from physical features and/or from other know lifestyle/social characteristics [viz. user profile].") and information describing one or more other users connected to the user via the online system (Thompson page 8, In 21: "[T]he information 12 . . . provided in input to the module of artificial intelligence software 10 includes . . . 
receiving information describing a customizable physical object, the customizable physical object comprising a plurality of customizable components, wherein each customizable component is associated with a plurality of values (Thompson page 6, In 14: "In the central database 6 ... are stored data 8 corresponding to all the possible types [viz. plurality of values]... of the individual components [viz. customizable features] which, when combined, define the product intended to be physically realized . . . [I]n the case in which the product to be produced is a pair of glasses, the database contains data relating to the shape, size, color, material, finishing,. . . templates, the front pieces, the lenses, etc.");
for each of the plurality of customizable components of the customizable physical object: determining, based on the social information, a score indicative of a likelihood of the user being interested in customizing the customizable component of the customizable physical object (Thompson page 9, In 17: "[l]nside the artificial intelligence module 10, the abovementioned information 14 and/or 16 [viz. social information] are connected with the aesthetic design categories 13 in which the data 8 relating to all possible variants of the individual components of the virtual product, are divided." Thompson page 14, In 17: "[T]he product-configuration software module software 60 works closely with the artificial intelligence software 10 so that, and
determining, using a trained machine learning model and based on the social information, a score of each of the plurality of values of the customizable component indicative of a likelihood of the user being interested in customizing the customizable component according to the value (Thompson page 8, In 8: "[A]n artificial intelligence software module 10 [viz. machine learning module]. . . , on the basis of. . . specific information for each user[ viz. social information describing the user as input], is able to select, among all the data 8 of the components stored in the database 6, those optimal [viz. predict a customization value] for the specific user." Thompson page 14, In 17: "[T]he product-configuration software module software 60 works closely with the artificial intelligence software 10 so that, during the selection and creation of the virtual product, variations 33 are suggested and recommended 
selecting a subset of the plurality of customizable components to display to the user for customization, the selection based on the scores indicative of likelihoods of the user being interested in customizing the plurality of customizable components; (Thompson discloses in [pages 17 and 24-25] “variations 33 mainly concern aspects such as the geometric shape, the size, the color and the material of each component…said variations 33 are selected by the artificial intelligence module 10 using information 14 related to the preferences and/or 20 information 16 related to user behavior… recommendations 32 consist of a selection/extraction of some specific variations 33 among all the possible variations of the individual components which are loaded within database 6 and which, once joined together, define different variants of the modular virtual product.” It is clear that variations/customizable features may be selected by the system artificial intelligence module as suggestions and/or recommendations for the user to customize the selected product)
Thompson discloses in [0103] “this can be based on the properties of an entire eyewear piece, or the separate components, when a user has indicated preferences… in case of a (male) rock music and a clothing style lover, the suggested changes (which are selected on the basis of such specific profile) may include the use of a dark-rimmed and/or dark lenses, the insertion of metal components on the temples or on the front, etc.” it is clear that the selection of dark color, for example, has been selected based on the user profile. 
the selection based on the scores indicative of likelihoods of the user being interested in customizing the plurality of the customizable components; (rejected based on the same rationale used in rejection of claim 1)
generating a content item displaying the customizable physical object, and an indicative user interface displaying the plurality of values for each customizable component in the subset of plurality of customizable components, the plurality of values being displayed in order of scores indicative of likelihood of the user being interested in customizing the customizable component according to the values, such that each of the selected subset of customizable components is customizable according to the plurality of values for the customizable component (rejected based on the same rationale used in rejection of claim 1)
sending, to a client device, the content item for display (rejected based on the same rationale used in rejection of claim 1). 

As per claim 12, the rejection of system of claim 11 is incorporated and further wherein the instructions, when executed by the processor, further cause: configuring an interactive user interface for further customizing the customizable physical object, the interactive user interface comprising the generated content item and one or more widgets, each widget for customizing a customizable feature of the customizable physical object; and sending the configured interactive user interface for display via the client device (Thompson page 15, In 16: "[I]nside the graphical user interface of the electronic visual display 82, only one or few variations 33 of the individual components are displayed and suggested to the user as variants for the 

As per claim 13, the rejection of the system of claim 12 is incorporated and further wherein the instructions, when executed by the processor, further cause: sending to the client device, data for, displaying one or more options to further customize the physical object, the one or more options selected based on the social information (Thompson page 22, In 1: "[Recommendations 32 consist of a selection extraction of some specific variations 33 among all the possible variations of the individual components which are loaded within database 6 and which, once joined together, define different variants of the modular virtual product. In particular, this can be based on the properties of an entire eyewear piece, or the separate components, when users [sic] has indicated preferences. Moreover, it can also be based on similar preferences from other users and/or on a variety of lifestyle preferences. For example, in case of a (male) rock music and a clothing style lover, the suggested changes (which 

As per claim 16, the rejection of the system of claim 12 is incorporated and further wherein a customizable feature is associated with a plurality of values, the method further comprising: ranking the plurality of values based on a likelihood of the user being interested in the customizable physical object with the customizable feature having the value; and configuring the widget to display the plurality of values based on the ranking (Thompson page 15, In 16: "[l]nside the graphical user interface of the electronic visual display 82, only one or few variations 33 of the individual components are displayed and suggested to the user as variants for the . . . product. . . Alternatively, more variations 33 of the components are displayed inside the graphical user interface; advantageously, the user is presented a matrix of products, linked to suggestions from system, where each variation belong to the same aesthetic design category 13." (emphasis supplied). Thompson page 21, In 13: "During the creation of the product 31, within the graphical user interface of the electronic visual display 82, are presented and suggested to the user only (some) variations 33, among said plurality of variations stored in said database 6, that are selected by the software module of artificial intelligence 10. [f] In particular, said variations 33 are selected by the artificial intelligence module 10 using information 14 related to the preferences and/or information 16 related to user behavior... to develop a set of recommendations 32 regarding variations 33 to be made to the 'version in progress' 35 of the product." A person having ordinary skill in the art reading Thompson would infer that a set of 

As per claim 17, the rejection of the system of claim 16 is incorporated and further wherein configuring the widget to display the plurality of values based on the ranking comprises: selecting a subset of the plurality of values and the widget to display the subset of the plurality of values (Thompson page 15, In 16: "[l]nside the graphical user interface of the electronic visual display 82, only one or few [viz. subset] variations 33 of the individual components are displayed and suggested [viz. via a widget] to the user as variants for the .. . product....").

As per claim 18, the rejection of the system of claim 16 is incorporated and further
wherein configuring the widget to display the plurality of values based on the ranking comprises: configuring the widget to display at least a subset of the plurality of values in an order determined based on the ranking (Thompson page 15, In 16: "[l]nside the graphical user interface of the electronic visual display 82, only one or few [viz. subset] variations 33 of the individual components are displayed and suggested to the user as variants for the . .. product. . . Alternatively, more variations 33 of the components are displayed inside the graphical user interface; advantageously, the user is presented a matrix of products, linked to suggestions from system, where each variation belong to the same aesthetic design category 13." A person having 

As per claim 19, a non-transitory computer readable storage medium comprising stored instructions (Thompson page 6, In 8: "The platform 2 also includes at least one database 6 containing: physical media for storing data and a processor for the processing of these (the database server) [ and] software applications (i.e. a database management system) for the creation, manipulation, management and efficient querying of data stored in the physical media.") for:
receiving, by an online system (Thompson page 6, In 8: "The platform 2 also includes at least one database 6 containing: physical media for storing data and a processor for the processing of these (the database server) [and] software applications (i.e. a database management system) for the creation, manipulation, management and efficient querying of data stored in the physical media." Thompson page 6, In 22: "Through the software's database management system (DBMS), the data 8 stored in the database 6 can be invoked remotely by a server and/or from a client connected to said database via the Internet, in order to permit the processing of said data."), social information comprising information describing a user (Thompson page 8, In 12: "[T]he artificial intelligence software module 10 . . . supports the consumer around product design and style choices . . . [Customer] preference and information describing one or more other users connected to the user via the online system (Thompson page 8, In 21: "[T]he information 12 . . . provided in input to the module of artificial intelligence software 10 includes . . . information 16 related to . . . other users while browsing the platform 2 or on other websites . . Thompson page 9, In 9: [The] information 16 . . . can be collected in various traditional ways, such as . . . [from] social media data." Thompson page 22, In 1: "[Recommendations 32 . . . can ... be based on similar preferences from other users . . .");
receiving information describing a customizable physical object, the customizable physical object comprising a plurality of customizable components, wherein each customizable component is associated with a plurality of values (Thompson page 6, In 14: "In the central database 6 ... are stored data 8 corresponding to all the possible types [viz. plurality of values] ... of the individual components [viz. customizable features] which, when combined, define the product intended to be physically realized . . . [I]n the case in which the product to be produced is a pair of glasses, the database contains data relating to the shape, size, color, material, finishing,. . . templates, the front pieces, the lenses, etc.");
for each of the plurality of customizable components of the customizable physical object: determining, based on the social information, a score indicative of a likelihood of the user being interested in customizing the customizable component of the customizable physical object (Thompson page 9, In 17: "[l]nside the artificial intelligence module 10, the abovementioned information 14 and/or 16 [viz. social information] are connected with the aesthetic design categories 13 in which the data 8 relating to all possible variants of the individual components of the virtual product, are divided." Thompson page 14, In 17: "[T]he product-configuration software module software 60 works closely with the artificial intelligence software 10 so that, during the selection and creation of the virtual product, variations 33 are suggested and recommended specifically for each user on the basis of the information processed and managed by artificial intelligence module 10." Thompson page 15, In 17: "One or only a few variations 33 of the individual components are displayed and suggested to the user. . . Alternatively, more variations 33 of components are displayed . . . [T]he user is presented a matrix of products, linked to suggestions from system, where each variation belong to the same aesthetic design category 13." Here, components/features with displayed variations correspond to components/features a user/customer is likely interested in customizing. The presented variations result from associating social information with aesthetic design categories and thus are based on the social information describing the user.); and
determining, using a trained machine learning model and based on the social information, a score of each of the plurality of values of the customizable component indicative of a likelihood of the user being interested in customizing the customizable component according to the value (Thompson page 8, In 8: "[A]n artificial intelligence software module 10 [viz. machine learning module]. . . , on the basis of. . . specific information for each user[ viz. social information describing the user 
selecting a subset of the plurality of customizable components to display to the user for customization, the selection based on the scores indicative of likelihoods of the user being interested in customizing the plurality of customizable components; (rejected based on the same rationale used in rejection of claim 1)
generating a content item displaying the customizable physical object and an indicative user interface displaying the plurality of values for each customizable component in the subset of plurality of customizable components, the plurality of values being displayed in order of scores indicative of likelihood of the user being interested in customizing the customizable component according to the values, such that each of the selected subset of customizable components is customizable according to the plurality of values for the customizable component (Thompson page 8, In 8: "[A]n artificial intelligence software module 10 . . . , on the basis of. . . specific information for each user, is able to select, among all the data 8 of the components stored in the database 6, those optimal for the specific user." Thompson page 15, In 16: "[T]he graphical user interface of the 
sending, to a client device, the content item for display (rejected based on the same rationale used in rejection of claim 1). 

Claims 5, 6, 15, and 20-22 are rejected under 35 U.S.C. §103 as being obvious over Thompson in view of Haitani in view of Fonte, and further in view of Rodriguez et al. (“Color Recommendation System Combining Design Concepts with Interactive Customers Preference Modeling from Context Changes”, pub. 2010, hereinafter as Rodriguez).

As per claim 5, the rejection of the computer-implemented method of claim 2 is incorporated and further, wherein configuring the interactive user interface comprises configuring the interactive user interface for displaying a first widget for configuring a first customizable component more prominently compared to a second widget for configuring a second customizable component if the feature scores of the first customizable component and the second customizable component indicate that the user is likely to be more interested in the first customizable component compared to the second customizable component (Thompson page 15, In 16: "[l]nside the graphical user interface of the electronic visual display 82, only one or few variations 33 of the individual components are displayed and suggested to the user as variants for the ... product... Alternatively, more variations 33 of the components are displayed inside the graphical user interface; advantageously, linked to suggestions from system, where each variation belong to the same aesthetic design category 13." (emphasis supplied). Thompson page 21, In 13: "During the creation of the product 31, within the graphical user interface of the electronic visual display 82, are presented and suggested to the user only (some) variations 33, among said plurality of variations stored in said database 6, that are selected by the software module of artificial intelligence 10. In particular, said variations 33 are selected by the artificial intelligence module 10 using information 14 related to the preferences and/or information 16 related to user behavior... to develop a set of recommendations 32 regarding variations 33 to be made to the Version in progress' 35 of the product." A person having ordinary skill in the art reading Thompson would infer that a set of recommendations obtained from an artificial intelligence module and presented in a matrix would present higher likelihood suggestions more prominently than lower likelihood suggestions. M.P.E.P. §§ 2144.01 and 2112 (first paragraph).)
Thompson may not expressly disclose presenting suggestions on a first widget/screen… a second widget/screen. However, Rodriguez, in an analogous art, discloses (page 2, col. 2, ln. 1-17, page 3, Modeling with Restriction, and page 7, Conclusion and Future Works: “Design concepts as rules to guide the search and use contextual information. GUI enables the customer to choose one image of product which is automatically segmented into several regions. From original image, four images are randomly created by changing the colors in original image using a color palette…Color clustering restriction means that one image of product can only be colored with one cluster of colors. Clusters of colors are built by professional designers 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Thompson Fonte, and Haitani with the teaching of Rodriguez such that “system combines graph coloring techniques with artificial neural networks to keep color restrictions during system evolution and model the fitness function provided by customers…to match the content of product with user profile, both content of product and user profile are represented by keywords. However, proposed system is used to personalize the image of already existing product and instead of using keywords or a database of images to personalize the image of the product, the colors of the product are changed using an interactive learning process that follows customer preferences.” Rodriguez Abstract)

As per claim 6, the rejection of the computer-implemented method of claim 5, wherein configuring the interactive user interface for displaying the first widget more prominently compared to the second widget comprises configuring the interactive user interface for displaying the first widget on a first screen presented to a user before displaying the second widget (Thompson page 15, In 16: "[l]nside 
Thompson may not expressly disclose presenting suggestions on a first widget/screen… a second widget/screen. However, Rodriguez, in an analogous art, discloses (page 2, col. 2, ln. 1-17, page 3, Modeling with Restriction, and page 7, Conclusion and Future Works: “Design concepts as rules to guide the search and use contextual information. GUI enables the customer to choose one image of product which is automatically segmented into several regions. From original image, four images are randomly created by changing the colors in original image using a color palette…Color clustering restriction means that one image of product can only be colored with one cluster of colors. Clusters of colors are built by professional designers based on different concepts…Proposed color recommendation system was used to suggest colored images according to customers preferences. Building images are segmented in four regions: first floor, second floor, roof and division.” For a product that may be represented by multiple images/segments/regions/areas, multiple color clusters/palettes may be needed such that each color palette may comprise a collection/a group of colors specific for a corresponding image segment/region/area as has been shown in figs. 5 and 6)


As per claim 15, the rejection of the system of claim 12 is incorporated and further wherein configuring the interactive user interface comprises displaying a first widget for configuring a first customizable feature more prominently compared to a second widget for configuring a second customizable feature if the feature scores of the first customizable feature and the second customizable feature indicate that the user is likely to be more interested in the first customizable feature compared to the second customizable feature (Thompson page 15, In 16: "[l]nside the graphical user interface of the electronic visual display 82, only one or few variations 33 of the individual components are displayed and suggested to the user as variants for the ... product... Alternatively, more variations 33 of the components are displayed inside the graphical user interface; advantageously, the user is presented a matrix of products, linked to suggestions from system, where each variation belong to 
Thompson may not expressly disclose presenting suggestions on a first widget/screen… a second widget/screen. (rejected based on rationale used in rejection of claim 5)

As per claim 20, the rejection of the computer-implemented method of claim 19, wherein the stored instructions are further for: configuring an interactive user interface for further customizing the customizable physical object, the interactive user interface comprising the generated content item and one or more widgets, each widget for customizing a customizable feature of the customizable physical object; and sending the configured interactive user interface for display via the client device (Thompson page 15, In 16: "[I]nside the graphical user interface of the electronic visual display 82, only one or few variations 33 of the individual components are displayed and suggested to the user as variants for the . . . product. . . Alternatively, more variations 33 of the components are displayed inside the graphical user interface; advantageously, the user is presented a matrix of products, linked to suggestions from system, where each variation belong to the same aesthetic design category 13. Moreover, inside the graphical user interface, a visual list of alternative components/component options available for base/core shape may also be 25 presented." Thompson page 22, In 17: "[T]he user can act by means of the input pointing device 84 for performing variations 33 relating to the color, material and other. . . changes . .. [T]he user [may] act by means of the input pointing device 84 for changing the shape and size of the components on the 'version in progress' 35 of the virtual product." Here, selecting a matrix item amounts to a widget.).
Thompson may not expressly disclose presenting suggestions on a first widget/screen… a second widget/screen. (rejected based on rationale used in rejection of claim 5)

As per claim 21, the rejection of the computer-implemented method of claim 5, wherein configuring the interactive user interface for displaying the first widget more prominently compared to the second widget comprises configuring the interactive user interface for displaying the first widget above the second widget (Thompson page 15, In 16: "[l]nside the graphical user interface of the electronic visual display 82, only one or few variations 33 of the individual components are displayed and 
Thompson may not expressly disclose presenting suggestions on a first widget/screen… a second widget/screen. (rejected based on rationale used in rejection of claim 5)

As per claim 22, the rejection of the system of claim 15, wherein configuring the interactive user interface for displaying the first widget more prominently compared to the second widget comprises configuring the interactive user interface for displaying the first widget on a first screen presented to a user before displaying the second widget (Thompson page 15, In 16: "[l]nside the graphical user interface of the electronic visual display 82, only one or few variations 33 of the individual components are displayed and suggested to the user as variants for the . . . product. . . Alternatively, more variations 33 of the components are displayed inside the 
Thompson may not expressly disclose presenting suggestions on a first widget/screen… a second widget/screen. (rejected based on rationale used in rejection of claim 5)

In addressing any particular limitation, certain passages and figures of the prior art have been cited as particularly pertinent. In considering the prior art as it relates to any particular limitation, applicant is requested to consider the prior art disclosures previously or subsequently cited in the office action, particularly those items cited in addressing earlier limitations in a claim set or similar limitations recited in other claim sets.

Response to Arguments
Applicant’s arguments with respect to at least claim 1 have been considered but are moot. Furthermore, the new ground of rejection rely on new combination of references.
Argument: applicant’s argument may be based on amendment to the claimed invention.
Response: in light of the amendment, the previous claim rejections have been withdrawn and mapping from new combination of references has been provided as explained above. 

Conclusion
THIS ACTION IS MADE NONFINAL.   
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 982.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHAMED I NAZAR whose telephone number is (571)270-3174.  The examiner can normally be reached on 10 am to 7 pm Mon-Fri. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/AHAMED I NAZAR/Examiner, Art Unit 2178                                                                                                                                                                                                        03/17/2021

/SHAHID K KHAN/Examiner, Art Unit 2178